809 So.2d 893 (2002)
Damon L. KING, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-5298.
District Court of Appeal of Florida, Second District.
March 6, 2002.
STRINGER, Judge.
Damon L. King appeals the summary denial of his motion for jail time credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). On February 7, 2000, King was arrested in case number 00-02217. He was released on bond in that case on February 15, 2000. Then on June 10, 2000, he was arrested on an unrelated charge. He remained in the Pinellas County Jail until September 26, 2000, when he was sentenced on both charges. King claims that his bond was revoked in case number 00-02217 when he was arrested on the new charges and that he is, therefore, entitled to an additional 109 days' credit in 00-02217. The trial court denied this claim, attaching records that indicate that King was released on bond in that case. These records do not indicate that the bond was revoked. We affirm the trial court's order because the attached records appear to refute the claim. See Hamilton v. State, 752 So.2d 133 (Fla. 2d DCA 2000). Our affirmance is, however, without prejudice to King's right to file a timely, properly sworn rule 3.850 motion if he believes that the records provided by the trial court are inaccurate. See id.
Affirmed.
FULMER and KELLY, JJ., concur.